DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21   has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armitage (US Patent No. 9,551,420) in view of Etheridge (US Patent No. 4,787,642).
Regarding claim 1, the Armitage reference discloses a metal airtight seal (10) with bidirectional face (Fig. 4), self-energizable by pressure the seal being of a ring type (Fig. 4) with a four-toothed geometry (Fig. 4), comprising two teeth (60,62) guided at acute angles radially towards a center axis of the ring type seal, and two teeth (50,52) guided at acute angles radially towards outside the ring type seal, each tooth of the teeth guided at acute angles radially towards the center axis of the seal (Fig. 4).
However, the Armitage reference fails to explicitly disclose the two teeth guided at acute angles radially towards outside the ring comprising rounded protuberances 
The Etheridge reference, a seal, discloses the addition of rounded protuberances to the teeth (26).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide protuberances to the teeth of the Armitage reference, in view of the teachings of the Etheridge reference in order to provide present multiple sealing surfaces (Etheridge, Col. 3, Lines 3-11). It is to be noted that with each tooth, the pressure will decrease.
Regarding claim 2, the Armitage reference, as modified in claim 1, discloses a face sealing region defined by the regions protuberances (Armitage, Fig. 4; Etheridge, Fig. 1).
Regarding claim 3, the Armitage reference, as modified in claim 1, discloses an arrangement of the teeth guided at acute angles radially towards the center axis of the seal and the teeth guided at acute angles radially towards outside the ring makes the sealing bidirectional, both against internal pressure applied form inside of the ring type seal and against external pressure applied from outside of the ring type seal (Armitage, Fig. 4).
Regarding claim 4, the Armitage reference, as modified in claim 1, discloses a geometry of the seal provides the characteristic of being self-energizable by pressure (Armitage, Fig. 4).
Regarding claim 5, the Armitage reference, as modified in claim 1, discloses a first element, having a groove for assembling said airtight seal on a second element, to form a pod partially covering said airtight seal (Armitage, Fig. 7).

Regarding claim 7, the Armitage reference, as modified in claim 1, discloses a first element having grooves for assembling said airtight seal, a second element and a third element forming a pod fully covering said airtight seal (Armitage, Fig. 7).
Regarding claim 8, the Armitage reference, as modified in claim 7, discloses a maximum radial slack is controlled between said airtight seal, the third element and the wall of the groove of the first element, to provide high resistance against external pressure (Armitage, Fig. 7).
Regarding claims 9 and 15, the Armitage reference, as modified in claims 5 and 7, discloses the second element has a stopper to limit deformations of said airtight seal (Armitage, Fig. 7).
Regarding claim 10, the Armitage reference, as modified in claim 1, discloses the airtight seal is predominantly working in the elastic regimen of a material of the seal, so that plastic deformation only occurs in given locations, thus reducing the pre-load as required for assembling the system (Armitage, Fig. 7).
Regarding claim 11, the Armitage reference, as modified in claim 1, discloses wherein the airtight seal has an axisymmetric configuration over the axis (Armitage, Fig. 4).
Regarding claim 12, the modified Armitage reference discloses the invention substantially as claimed in claim 1.

It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal be non-axissymmetric in the modified Armitage reference, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide more uniform seal wear. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, the modified Armitage reference discloses the invention substantially as claimed in claim 1.
However, the modified Armitage reference fails to explicitly disclose the airtight seal has an elliptical form.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal be elliptical in form, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide more uniform seal wear. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the modified Armitage reference includes additional structure not required by applicant’s invention, it must be noted that 
With regards to the applicant’s argument of the Etheridge reference, the argument is not persuasive because Etheridge reference teaches to provide the protuberances on the contacting surfaces of the teeth. It would be obvious to one of ordinary skill in the art to provide the protuberances on the teeth of the Armitage reference so that the protuberances extending parallel to the axis, since those are the surfaces that contact the elements. One of ordinary skill in the art would not provide the protuberances on a non-contacting surface.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675